Title: From Thomas Jefferson to George Taylor, Jr., 10 September 1792
From: Jefferson, Thomas
To: Taylor, George, Jr.



Dear Sir
Monticello Sep. 10. 1792.

I have duly received your favor of  and thank you for your interposition between Petit and Francis. What you have done and what you propose, is exactly what I would have wished. As I shall leave this place on the 24th. inst. for Philadelphia nothing which you send hither after you recieve this will find me here. Indeed what you will have sent the week before, may perhaps not be in time, but I shall lodge orders with the Postmaster in Richmond to send them back to Philadelphia, where they will arrive before me. I am with great esteem Dear Sir your affectionate friend & servt.

Th: Jefferson

